It appeared in the evidence in this cause that decedent left a daughter who, along with decedent's widow, will, as for aught appearing, take his property. Now it is suggested that the daughter is a necessary party and the propriety of the suggestion must be conceded. Kelly v. Karsner, 72 Ala. 106; Prout v. Hoge, 57 Ala. 28. Complainant will need to correct this defect in her bill.
The judgment reversing and remanding the cause will be allowed to stand.
Application overruled.
[1] 38 So. 262. *Page 696